
	

114 S3128 IS: American Red Cross Transparency Act of 2016
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3128
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2016
			Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To improve transparency regarding the activities of the American Red Cross.  
	
	
		1.Short title
 This Act may be cited as the American Red Cross Transparency Act of 2016.
 2.Government Accountability Office oversightSection 300111 of title 36, United States Code, is amended to read as follows:  300111.Authority of the Comptroller General of the United States (a)Audit authorityThe Comptroller General of the United States is authorized to review—
 (1)the internal governance of the corporation; and (2)any program or activity connected to national preparedness, including any program or activity carried out by the corporation in connection with events for which the Federal Government provides leadership or support under the national preparedness system established under section 644 of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 744), or any successor system.
						(b)Access authority
 (1)In generalFor purposes of carrying out this section, the Comptroller General of the United States shall have access to and the right to examine and copy all records and other recorded information, electronic or otherwise, within the possession or control of the corporation that the Comptroller General determines relevant to a review authorized under subsection (a), including such records and other recorded information relating to the financial transactions and internal governance of the corporation.
 (2)IndividualsThe Comptroller General shall be provided access to, and be permitted to interview, any member of the board of governors, employee, volunteer, or agent of the corporation whom the Comptroller General believes to have knowledge relevant to a review authorized under subsection (a).
						(c)Enforcement
						(1)Subpoena authority
 (A)In generalIf the corporation does not make available a record, other recorded information, or a member of the board of governors, employee, volunteer, or agent of the corporation upon a request under subsection (b), the Comptroller General of the United States may issue a subpoena for the record or other recorded information or to obtain the testimony of the member of the board of governors, employee, volunteer, or agent.
 (B)IssuanceA subpoena issued under this paragraph— (i)shall identify the record, other recorded information, or member of the board of governors, employee, volunteer, or agent of the corporation sought; and
 (ii)may be issued by the Comptroller General. (C)ServiceThe Comptroller General shall have an individual serve a subpoena issued under this paragraph by delivering a copy to the chief executive officer of the corporation or by mailing a copy of the subpoena by certified or registered mail, return receipt requested, to the principal place of business of the corporation. Proof of service is shown by a verified return by the individual serving the subpoena that states how the subpoena was served or by the return receipt signed by the person served.
 (2)ActionIf the corporation does not comply with a subpoena issued under paragraph (1), the Comptroller General of the United States, acting through an attorney the Comptroller General designates in writing, may bring a civil action in the United States District Court for the District of Columbia to require the corporation to produce the record, other recorded information, or member of the board of governors, employee, volunteer, or agent that is the subject of the subpoena. The court shall have jurisdiction of such action and may punish a failure to obey an order of the court under this subsection as a contempt of court..
		3.Investigations, compliance, and ethics unit
 (a)In generalChapter 3001 of title 36, United States Code, is amended— (1)by redesignating section 300113 as section 300114; and
 (2)by inserting after section 300112 the following:  300113.Reporting and other authorities of the Office of Investigations, Compliance, and Ethics (a)In generalThere shall be in the corporation an Office of Investigations, Compliance, and Ethics, which—
 (1)shall be a subcommittee of the Audit and Risk Management Committee of the corporation; and (2)shall report directly to the board of governors and the Audit and Risk Management Committee.
 (b)MembershipAn individual who is not a member of the board of governors of the corporation may be a member of the Office of Investigations, Compliance, and Ethics.
 (c)EmployeesThe Audit and Risk Management Committee of the corporation shall determine, in consultation with the Chief Executive Officer and the President of the corporation, the number of employees that shall be employed by the Office of Investigations, Compliance, and Ethics.
 (d)Effect of termination of Audit and Risk Management CommitteeIf the Audit and Risk Management Committee of the corporation ceases to exist— (1)the Office of Investigations, Compliance, and Ethics shall become a standing committee of the board of governors; and
 (2)the board of governors, in consultation with the Chief Executive Officer and President of the corporation, shall determine the number of employees to be employed by the Office of Investigations, Compliance, and Ethics.
								(e)Investigations
 (1)In generalThe Office of Investigations, Compliance, and Ethics shall conduct formal investigations relating to fraud, waste, abuse, corporation policy violations, illegal or unethical conduct, or other wrongdoing relating to the corporation.
 (2)AccessDuring the course of an investigation under paragraph (1), the Office shall— (A)have access to and the right to interview any employee, volunteer, or agent of the corporation; and
 (B)have access to records and be permitted to copy all records and other recorded information, electronic or otherwise, within the possession or control of the corporation, including such records and other recorded information relating to the financial transactions and internal governance of the corporation, that the Office of Investigations, Compliance, and Ethics determines relevant to the investigation.
									(f)Reporting
 (1)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Finance, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate; and
 (B)the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, and the Committee on Ways and Means of the House of Representatives.
 (2)ReportsThe Office of Investigations, Compliance, and Ethics shall annually submit to the appropriate congressional committees, the board of governors, the Audit and Risk Management Committee, the Chief Executive Officer of the corporation, the President, the Comptroller General, and to any Member of Congress (upon request)—
 (A)a report— (i)discussing any trends and systemic matters that the Office of Investigations, Compliance, and Ethics has identified confronting the corporation; and
 (ii)providing the number of pending investigations by the Office of Investigations, Compliance, and Ethics and the general substance of the investigations; and
 (B)the final report regarding each investigation completed by the Office of Investigations, Compliance, and Ethics during the year covered by the report under subparagraph (A)..
 (b)Technical and conforming amendmentThe table of sections for chapter 3001 of title 36, United States Code, is amended by striking the item relating to section 300113 and inserting the following:
				300113. Reporting and other authorities of the Office of Investigations, Compliance, and Ethics.
						300114. Reservation of right to amend or repeal..
			
